Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 84-103 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 83-93, drawn to a particular hexamer comprising six non-covalently associated dimeric proteins, wherein each dimeric protein comprises a first and a second polypeptide, each polypeptide comprising at least CH2 and CH3 regions of an immunoglobulin heavy chain, wherein in said first and/or second polypeptide, the amino acids at the positions corresponding to E345 and E430 in a human IgG1 heavy chain are not E, and the amino acid in at least one position corresponding to a position selected from the group consisting of S440, Y436, D/E356, T359, E382, N434, Q438, 1253, and $254 in a human IgG1 heavy chain is Y, K, R or W; not Y; not D or E; not T; not E; not N; not Q; not I; and not S, respectively, and wherein the numbering is according to the EU Index as set forth in Kabat, classified in CPC C07K 16/00.

Group II.  Claims 94-101, drawn to a method of increasing oligomerization in solution and/or an effector function of a dimeric protein comprising a first and second polypeptide, each comprising at least CH2 and CH3 regions of an immunoglobulin heavy chain, the method comprising introducing into said first and/or second polypeptide amino acid substitutions in at least the positions corresponding to E345 and E430 in a human IgG1 heavy chain, and in a position corresponding to a position selected from the group consisting of S440, Y436, D/E356, T359, E382, N434, Q438, 1253, and S254 in a human IgG1 heavy chain, classified in CPC C07K 16/00, C07K 2317/524, C07K 2317/526.

Group III.  Claim 102, drawn to a method of treating bacterial, viral, parasitic infection, or for modulating clearance of a target molecule from the body of a human or other mammal, comprising administering a dimeric protein to the human or other mammal, wherein the dimeric protein comprises a first and a second polypeptide, each polypeptide comprising at least CH2 and CH3 regions of an immunoglobulin heavy chain, wherein in said first and/or second polypeptide, the amino acids at the positions corresponding to E345 and E430 in a human IgG1 heavy chain are not E, and the amino acid in at least one position corresponding to a position selected from the group consisting of S440, Y436, D/E356, T359, E382, N434, Q438, I253 and S254 in a human IgG1 heavy chain is Y, K, R or W; not Y; not D or E; not T; not E; not N; not Q; not I; and not S, for each position, respectively, and wherein the numbering is according to the EU Index as set forth in Kabat, classified in CPC C07K 16/1271, C07K 2317/77

Group IV.  Claim 102, drawn to a method for imaging of at least a part of the body of human or other mammal, comprising administering a dimeric protein to the human or other mammal, wherein the dimeric protein comprises a first and a second polypeptide, each polypeptide comprising at least CH2 and Cy3 regions of an immunoglobulin heavy chain, wherein in said first and/or second polypeptide, the amino acids at the positions corresponding to E345 and E430 in a human IgG1 heavy chain are not E, and the amino acid in at least one position corresponding to a position selected from the group consisting of S440, Y436, D/E356, T359, E382, N434, Q438, I253 and S254 in a human IgG1 heavy chain is Y, K, R or W; not Y; not D or E; not T; not E; not N; not Q; not I; and not S, for each position, respectively, and wherein the numbering is according to the EU Index as set forth in Kabat, classified in CPC C07K 16/40,  C07K 2317/52.

Group V.  Claim 103, drawn to a method for preventing or treating a particular cancer, auto-immune diseases, organ transplant or C1q depletion in a humoral system, comprising administering to a subject in need thereof a dimeric protein, wherein the dimeric protein comprises a first and a second polypeptide, each polypeptide comprising at least CH2 and Cy3 regions of an immunoglobulin heavy chain, wherein in said first and/or second polypeptide, the amino acids at the positions corresponding to E345 and E430 in a human IgG1 heavy chain are not E, and the amino acid in at least one position corresponding to a position selected from the group consisting of S440, Y436, D/E356, T359, E382, N434, Q438, I253 and $254 in a human IgG1 heavy chain is Y, K, R or W; not Y; not D or E; not T; not E; not N; not Q; not I; and not S, for each position, respectively, and wherein the numbering is according to the EU Index as set forth in Kabat, classified in CPC C07K 16/32, A61P 35/00.

The inventions are independent or distinct, each from the other because:
Inventions of Groups II-V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods as claimed differ with respect to the patient population, method steps and endpoints.   Therefore, they are patentably distinct.

Inventions I and II-V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used to treat different diseases such as bacterial, viral, parasitic infection, cancer, autoimmune disease, organ transplant or imaging as claimed.  Therefore, they are patentably distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species of (A) a particular disease identifiable in claim 102 and 103, (B) a particular combination of substitution at position E345, E430, and S440, Y436, D356, T359, E382, N434, Q438, I253 or S254 identifiable in claims 84, 85, 86, 87, 88, 94, 96, 97, 102 and 103.   The species are not obvious variants of each other based on the current record.
If Group I, II or IV is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a particular combination of substitutions at position E345, E430, and S440, Y436, D356, T359, E382, N434, Q438, I253 or S254.
If Group III or IV is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a particular combination of substitutions at position E345, E430, and S440, Y436, D356, T359, E382, N434, Q438, I253 or S254, and (B) a particular disease for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 84, 92, 94, 102, 103 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  
The different combination of substitutions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644